DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities: The word “issue” should be changed to “tissue.”  Appropriate correction is required.
Claim 16 objected to because of the following informalities: “probe” should be changed to “the probe” to clarify the antecedence of the probe.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 10, and 12 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160213312 A1 to Singh, et al. (hereinafter Singh).
Regarding claim 1, Singh anticipates a method of monitoring a property of tissue (38 of brain 40) of an internal bodily organ (brain) that is not functioning properly or that is threated by disease ([0007, 0068, 0074], brain tissue properties can be monitored using sensors and treated by delivering a drug at a tip of a device inserted into brain tissue) (Fig 4), the method comprising:
Monitoring, in real time (using sensor 22 mounted on fluid conduit 12, which provides real-time feedback to help regulate delivery of drug fluid), the property of tissue of the internal bodily organ by contacting the tissue [0068, 0074] (Fig 1 and 4), and
based on the monitoring step (by providing feedback to a control circuit from the sensors 22), adjusting the property of the tissue (by regulating the delivery of fluid through the device 10 based on the one or more sensed parameters) to improve functioning of the internal bodily organ, to help prevent further damage to the tissue, to prevent death of the tissue, or to help the tissue recover from a diseased state [0068 – 0069 and 0080 – 0081] (Fig 3).

Regarding claim 2, Singh anticipates the limitations of claim 1, wherein the step of adjusting the property of the tissue includes returning the property to a normal state or preventing further deterioration of the tissue ([0080 – 0081], device is configurable to deliver an agent to return a property to a normal state or prevent further deterioration of tissue by treating a disease or condition).

Regarding claim 3, Singh anticipates the limitations of claim 2, wherein the tissue is one of brain (40) tissue (38) [0074] (Fig 4), spinal cord tissue, thecal tissue, bronchial tissue, tracheal tissue, lung tissue, kidney tissue, testicle tissue, bladder tissue and ovary tissue, or other tissues of the body.

Regarding claim 4, Singh anticipates the limitations of claim 1, wherein the property of the tissue is pH level, or other essential tissue properties and the step of delivering therapy includes adjusting a pH level or other essential level of the tissue ([0080 – 0081], device is configurable to deliver a drug to adjust essential levels of neurotransmitters and chemicals in the brain to treat a variety of conditions).

Regarding claim 5, Singh anticipates the limitations of claim 1, wherein the step of monitoring the property of the tissue includes:
providing a probe (10) having a sensor (22) to sense the property of the tissue [0068, 0070] (Fig 3), and
contacting the tissue (38) with the sensor to obtain data regarding the property of the tissue [0068, 0070, 0076] (Fig 4).

Regarding claim 6, Singh anticipates the limitations of claim 5, wherein the step of adjusting the property of the tissue occurs while the probe (10) remains at the tissue site ([0068 – 0069], a drug is provided through the probe while the probe is disposed at the target tissue).

Regarding claim 7, Singh anticipates the limitations of claim 1, wherein the step of adjusting the property of the issue is performed during the monitoring step ([0068 – 0069], a control circuit regulates the delivery of fluid comprising a drug for adjusting a property of tissue through the device 10 based on one or more sensed parameters) (Fig 3).

Regarding claim 10, Singh anticipates the limitations of claim 1, wherein the step of adjusting the property of the tissue includes adjusting the property directly at the monitored tissue ([0068 – 0069, 0076], a control circuit regulates the delivery of fluid comprising a drug for adjusting a property of tissue through the device 10 based on one or more sensed parameters) (Fig 1 and 4).

Regarding claim 12, Singh anticipates a device for monitoring and adjusting a property of tissue (38) of an internal bodily organ (brain 40) ([0007, 0068, 0074], brain tissue properties can be monitored using sensors and treated by delivering a drug at a tip of a device inserted into brain tissue) (Fig 4), the device comprising:
a probe (12) constructed and arranged to contact the tissue to sense the property (using sensor 22) of the tissue [0068, 0070, 0076] (Fig 1 and 4); and
a delivery structure (a lumen through fluid conduit 12) constructed and arranged to deliver a substance (drug fluid) to the tissue to adjust the property of the tissue [0070, 0080 - 0081] (Fig 4).

Regarding claim 13, Singh anticipates the limitations of claim 12, wherein the delivery structure is a lumen [0070] (Fig 2).

Regarding claim 14, Singh anticipates the limitations of claim 12, in combination with an endoscope (sheath 14) ([0062], sheath 14 is analogous to an endoscope because it is a tube which enables access to inner cavities of the body, such as the tissue of brain 50) (Fig 4), the probe (12) and delivery structure (lumen through fluid conduit 12) being disposed in the endoscope [0062] (Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of WO 9510975 A1 to Emery.
Regarding claim 9, Singh teaches the limitations of claim 1, however Singh does not teach the step of adjusting the property of the tissue includes introducing a substance into a patient's bloodstream so that when the substance reaches the tissue, the substance adjusts the property of the tissue.
Emery teaches introducing a substance (sodium bicarbonate) into a patient's bloodstream (intravenously) so that when the substance reaches a tissue, the substance adjusts a property (pH) of the tissue ([pg 6, ln 8 – 19; pg 9, ln 14 - 20; and pg 12, ln 1 - 15], sodium bicarbonate can be introduced intravenously to adjust the acidity or pH of tissue).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Singh to have the step of adjusting the property of the tissue includes introducing a substance such as sodium bicarbonate into a patient's bloodstream so that when the substance reaches the tissue, the substance adjusts the property of the tissue, because doing so would at least partially correct acidosis, as recognized by Emery [pg 12, ln 1 - 15].

Claim(s) 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of WO 2017184843 A1 to Schmid-Schonbein, et al. (hereinafter Schmid).
Regarding claim 11, Singh teaches the limitations of claim 5, however Singh does not teach the probe is constructed and arranged to transmit the data in a wireless manner.
Schmid teaches a probe (comprising environmental sensors 44) is constructed and arranged to transmit data in a wireless manner [0038 – 0039].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Singh to have the probe is constructed and arranged to transmit the data in a wireless manner, because doing so would enable the device to wirelessly activate an alarm to alert medical personal by wirelessly contacting a wireless laptop or computer they may carry, as recognized by Schmid [0038].

Regarding claim 15, Singh teaches the device of claim 12, however Singh does not teach the probe is constructed and arranged to deliver data regarding the sensed property in a wireless manner.
Schmid teaches a probe (comprising environmental sensors 44) is constructed and arranged to deliver data regarding a sensed property in a wireless manner [0038 – 0039].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Singh to have the probe is constructed and arranged to deliver data regarding the sensed property in a wireless manner, because doing so would enable the device to wirelessly activate an alarm to alert medical personal by wirelessly contacting a wireless laptop or computer they may carry, as recognized by Schmid [0038].

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Schmid as applied to claim 15 above, and further in view of Emery.
Regarding claim 16, Singh in view of Schmid teach the limitations of claim 15, and Singh further teaches probe (12) includes a sensor (22) to sense the pH level as the property of the tissue [0068] (Fig 1).
However, Singh in view of Schmid do not teach the delivery structure is constructed and arranged to deliver the substance to adjust the pH level of the tissue.
Emery teaches a delivery structure (interior of a solution delivery catheter) is constructed and arranged to deliver a substance (sodium bicarbonate) to adjust the pH level of the tissue [pg 5, ln 31 – pg 6, ln 2; pg 12, ln 1 – 15].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Singh of the Singh/Schmid combination to have the delivery structure is constructed and arranged to deliver the substance to adjust the pH level of the tissue, because doing so would at least partially correct acidosis, as recognized by Emery [pg 12, ln 1 - 15].

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 comprises allowable subject comprising a step of adjusting the property of the tissue occurs after the sensor is removed from contact with the tissue. The closest prior art of record, Singh, teaches adjusting a property of tissue by providing a fluid while the sensor is in contact with the tissue, so that the delivery of the fluid can be varied based on a signal received from the sensor [0068]. However, Singh does not teach adjusting the property of the tissue after the sensor is removed from the tissue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2006138109 A1 and US 20170105675 A1 are mentioned because they disclose methods and devices for monitoring and adjusting a property of tissue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                            

/DANIEL L CERIONI/Primary Examiner, Art Unit 3791